                                         Northern District Of Ohio
                                   455 John F. Seiberling Federal Building
                                               US Courthouse
                                            2 South Main Street
                                             Akron, OH 44308
                                              Case No. 21−50072−amk

In re:
   Clifford Louzader                                       Shanda S. Louzader
   6785 Fawndale Drive                                     6785 Fawndale Drive
   Medina, OH 44256                                        Medina, OH 44256
Social Security No.:
   xxx−xx−7548                                             xxx−xx−0777




                                              NOTICE OF HEARING

          (TELEPHONIC) DIAL IN INFORMATION: Telephone: (866) 4345269 Access Code: 2469740#


To the Creditors and Parties in Interest:

Notice is hereby given that a hearing in the above case will be held at the U.S. Bankruptcy court on:


                                         Date/Time/Location of Hearing
                                       May 20, 2021 at 2:00 pm (telephonic)
                    260 John F. Seiberling Federal Building US Courthouse 2 South Main Street
                                                 Akron, Oh 44308


To consider and act upon the following matters:


Amended Plan Filed by Clifford Louzader, Shanda S. Louzader and Objection to Amended Plan Filed by West Coast
                                                Capital Group




Dated: April 27, 2021                                                             For the Court
Form ohnb187                                                                   Josiah C. Sell, Clerk




     21-50072-amk         Doc 52      FILED 04/27/21        ENTERED 04/27/21 08:37:43              Page 1 of 1
